DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/21 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the iron core pieces" in line 5 and lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  It appears a proper antecedent basis “the plurality of iron core pieces” should be used to refer back to the previous recited limitation.
Claim 7 recites the limitation "the iron core pieces" in line 6 and lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It appears a proper antecedent basis “the plurality of iron core pieces” should be used to refer back to the previous recited limitation.
Claims 2-6, 8-20 are rejected because of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (US 2010/00001612 A1).
Regarding claim 1, Nagai teaches a manufacturing method of manufacturing an iron core, comprising: 
forming a continuous iron core piece (fig 3) in which a plurality of iron core pieces (13) each including a tooth portion (18) and a yoke portion (19) are connected in a strip shape and the plurality of iron core pieces (13, as best understood, see 112 rejection above) adjacent to each other are connected by a connection portion (12), and which is provided line-symmetrically with reference to the connection portion (12); 
forming a laminated body (10, fig 2) by bending and superimposing the iron core pieces (13) adjacent to each other while the connection portion (12) is used as a symmetry axis (fig 2); 
applying a pressure in a laminating direction of the laminated body (10, para [0012]) to fix the laminated body; and 
providing a coil (not shown) in the tooth portion (18).
Regarding claim 6, Nagai teaches removing a bent portion (22) formed by bending the connection portion (12) in a state where the pressure is applied in the laminating direction of the laminated body (10).

    PNG
    media_image1.png
    481
    774
    media_image1.png
    Greyscale

	Regarding claim 7, Nagai teaches an iron core comprising: 
a laminated body (10) including a tooth portion (18) and a yoke portion (19); and
a coil (not shown) provided in the tooth portion (18), 
wherein the laminated body (10) is formed by a continuous iron core piece (13) in which a plurality of iron core pieces (13) including the tooth portion (18) and the yoke portion (19) are connected in a strip shape (fig 3) and the iron core pieces (13) adjacent to each other are connected by a connection portion (12), and which is provided line-symmetrically with reference to the connection portion (12), and 
the laminated body (10) is formed by bending and superimposing the iron core pieces (13) adjacent to each other while the connection portion (12) is used as a symmetry axis (fig 2).
Regarding claim 8, Nagai teaches the laminated body (10) has a first parallel portion and a second parallel portion which face each other in the yoke portion (19, fig 2), and the laminated body (10) is configured so that a perpendicular line passing through a center of the first parallel portion and orthogonal to the first parallel portion and a perpendicular line passing through a center of the second parallel portion and orthogonal to the second parallel portion coincide with each other (fig 2).
Regarding claim 9, Nagai teaches an end surface of the laminated body (10) is formed in a state where a bent portion (22) formed by bending the connection portion (12) remains.
Regarding claim 10, Nagai teaches an end surface of the laminated body (10) is formed in a state where a bent portion (22) formed by bending the connection portion (12) is removed (fig 2).
Regarding claim 15, Nagai teaches metal plates that pinch upper and lower surfaces of the laminated body in the laminating direction (fig 2).
Regarding claim 17, Nagai teaches the laminated body (10) has a substantially annular shape in a top view (fig 1).
Regarding claim 18, Nagai teaches the laminated body (10) has a substantially fan shape in a top view (each piece 13 is a fan shape), and a plurality of laminated bodies each being the laminated body are formed in combination in an annular shape in a top view (fig 1).
Regarding claim 19, Nagai teaches a cutout portion (12) is provided in an outer peripheral portion of a boundary between the laminated bodies adjacent to each other (fig 3).
Regarding claim 20, Nagai teaches a stator comprising the iron core (para [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Nishikawa et al. (WO 2018150807 A1).
Regarding claim 2, Nagai teaches the claimed invention as set forth in claim 1, except for the added limitation of the continuous iron core piece is formed from an amorphous alloy ribbon.
Nishikawa teaches a thin strip component for a motor having a continuous iron core piece (1) is formed from an amorphous alloy ribbon (page 2 last paragraph) to improve the magnetic properties.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai’s iron core with the continuous iron core piece is formed from an amorphous alloy ribbon as taught by Nishikawa.  Doing so would improve the magnetic properties.
Regarding claim 3, Nagai teaches the claimed invention as set forth in claim 1, except for the added limitation of the laminated body is formed by using the continuous iron core piece formed from an amorphous alloy ribbon which is not subjected to heat treatment, and the method further comprises causing metal plates to pinch upper and lower surfaces of the laminated body in the laminating direction, and performing the heat treatment on the laminated body and the metal plates.
Nishikawa teaches a thin strip component for a motor having the laminated body (1) is formed by using the continuous iron core piece (1) formed from an amorphous alloy ribbon (page 2) which is not subjected to heat treatment, and the method further comprises causing metal plates (1) to pinch upper and lower surfaces of the laminated body in the laminating direction (fig 4a), and performing the heat treatment on the laminated body and the metal plates to improve the magnetic properties.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai’s iron core with the laminated body is formed by using the continuous iron core piece formed from an amorphous alloy ribbon which is not subjected to heat treatment, and the method further comprises causing metal plates to pinch upper and lower surfaces of the laminated body in the laminating direction, and performing the heat treatment on the laminated body and the metal plates as taught by Nishikawa.  Doing so would improve the magnetic properties.
Regarding claim 4, Nagai teaches the claimed invention as set forth in claim 3, except for the added limitation of the heat treatment is performed in a state where the pressure is applied in the laminating direction of the laminated body.
Nishikawa teaches a thin strip component for a motor having the heat treatment is performed in a state where the pressure is applied in the laminating direction of the laminated body (page 3) to improve the magnetic properties.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai’s iron core with the heat treatment is performed in a state where the pressure is applied in the laminating direction of the laminated body as taught by Nishikawa.  Doing so would improve the magnetic properties.
Regarding claim 5, Nagai teaches the claimed invention as set forth in claim 3, except for the added limitation of a gap is provided between respective layers of the laminated body, and the heat treatment is performed in a state where the gap is provided.
Nishikawa teaches a thin strip component for a motor having a gap (fig 5) is provided between respective layers of the laminated body, and the heat treatment is performed in a state where the gap is provided (page 5) to improve the magnetic properties.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai’s iron core with a gap is provided between respective layers of the laminated body, and the heat treatment is performed in a state where the gap is provided as taught by Nishikawa.  Doing so would improve the magnetic properties.

Claim(s) 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Nishikawa, further in view of Myojin (US 9,496,772 B2).
Regarding claim 11, Nagai teaches the claimed invention as set forth in claim 7, except for the added limitation of the continuous iron core piece has a plate thickness of 0.01 mm to 0.1 mm, and is formed from an amorphous alloy ribbon.
Nishikawa teaches a thin strip component for a motor having a continuous iron core piece (1) is formed from an amorphous alloy ribbon (page 2 last paragraph) to improve the magnetic properties.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai’s iron core with the continuous iron core piece is formed from an amorphous alloy ribbon as taught by Nishikawa.  Doing so would improve the magnetic properties.
The combination of Nagai in view of Nishikawa does not teach the continuous iron core piece has a plate thickness of 0.01 mm to 0.1 mm.
Myojin teaches a laminated iron core having the continuous iron core piece (12) with a plate thickness of 0.01 mm to 0.1 mm (col 4 ln 39-41) to improve bonding strength (col 3 ln 25-28).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai in view of Nishikawa’s iron core with the continuous iron core piece has a plate thickness of 0.01 mm to 0.1 mm as taught by Myojin.  Doing so would improve bonding strength (col 3 ln 25-28).
Regarding claim 12, Nagai in view of Nishikawa and Myojin teaches the claimed invention as set forth in claim 11,  except for the added limitation of the amorphous alloy ribbon is subjected to heat treatment.
Nishikawa further teaches the amorphous alloy ribbon (1) is subjected to heat treatment (page 3) to improve the magnetic properties.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai in view of Nishikawa and Myojin’s iron core with the amorphous alloy ribbon is subjected to heat treatment as further taught by Nishikawa.  Doing so would improve the magnetic properties.
Regarding claim 13, Nagai in view of Nishikawa and Myojin teaches the claimed invention as set forth in claim 12, except for the added limitation of the amorphous alloy ribbon subjected to the heat treatment is amorphous as a whole.
Nishikawa further teaches the amorphous alloy ribbon (10) subjected to the heat treatment is amorphous as a whole (page 3) to improve the magnetic properties.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai in view of Nishikawa and Myojin’s iron core with the amorphous alloy ribbon (10) subjected to the heat treatment is amorphous as a whole as further taught by Nishikawa.  Doing so would improve the magnetic properties.
	Regarding claim 14, Nagai in view of Nishikawa and Myojin teaches the claimed invention as set forth in claim 12, except for the added limitation of the amorphous alloy ribbon subjected to the heat treatment has a nano-crystal grain.
Nishikawa further teaches the amorphous alloy ribbon (1) subjected to the heat treatment has a nano-crystal grain (page 3) to improve the magnetic properties.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai in view of Nishikawa and Myojin’s iron core with the amorphous alloy ribbon subjected to the heat treatment has a nano-crystal grain as further taught by Nishikawa.  Doing so would improve the magnetic properties.
Regarding claim 16, Nagai in view of Nishikawa and Myojin teaches the claimed invention as set forth in claim 15, except for the added limitation of the metal plate is an electromagnetic steel plate.
Myojin further teaches the metal plate is an electromagnetic steel plate (col 4 ln 39-40) to improve bonding strength (col 3 ln 25-28).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai in view of Nishikawa and Myojin’s iron core with the metal plate is an electromagnetic steel plate as further taught by Myojin.  Doing so would improve bonding strength (col 3 ln 25-28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyake et al. (US 6759785 B2) teaches a structure of a stacked stator core formed when rotary motors are manufactured and to a method of manufacturing the stacked stator core. It is possible to improve the workability in the winding process and the productivity of the stator and the rotary motor because the stacked stator core includes a plurality of stator cores 300, each of which is made up of a prescribed number of stacked sheet magnetic materials, a plurality of yoke members 301 forming each stator core, a bendable bent portion 304 provided between the yoke members, and an interconnecting portion 401 for connecting the plurality of stator cores 300 one another while providing a difference in level, by connecting the top end of one stator core with the bottom end of the other stator core.
Shen et al. (US 2003/0127938 A1) teaches rotating electrical machine has an inner rotor and an outer stator. Each of the two is wound from a strip. Each strip is subdivided into segments, which are matched to the inner and outer radius of curvature of the rotor or the stator. Each segment is provided with a defined number of slots which are arranged exactly one behind the other when winding the rotor or the stator so that, by this means, cavities are created for accommodating electrical windings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834